EXHIBIT 10.3
CONFORMED COPY
As of September 25, 2011
Wayne Gattinella
c/o WebMD Health Corp.
111 Eighth Avenue
New York, New York 10011
Dear Wayne:
     Reference is made to the Amended and Restated Employment Agreement between
you and WebMD Health Corp. (“WebMD Health” or the “Company”), dated April 28,
2005 (as previously amended, the “Employment Agreement”). This letter is
intended to describe the material terms of equity grants made to you on
September 25, 2011 (the “Date of Grant”), including the Change in Control
provisions.
     1. Stock Options. On the Date of Grant, the Compensation Committee approved
the grant to you of a non-qualified option (the “Option”) to purchase 75,000
shares of common stock of WebMD Health Corp. under the terms and conditions of
the WebMD Health Corp. Amended and Restated 2005 Long Term Incentive Plan (the
“Equity Plan”). The per share exercise price of the Option is the closing price
of the common stock on September 23, 2011. The Option will have a term of ten
(10) years, subject to earlier termination in the event of the termination of
your employment. The Option shall vest and become exercisable, subject to your
continued employment on the applicable dates as follows: 25% of the Option on
each of the first, second, third and fourth anniversaries of the Date of Grant
(full vesting occurring on the fourth anniversary of the Date of Grant). The
Option shall be evidenced by and subject to the terms of the Company’s form of
stock option agreement, which will be sent to you separately.
     2. Restricted Stock. On the Date of Grant, the Compensation Committee
approved the grant to you of 35,000 shares of restricted stock of WebMD Health
(the “Shares”) under the terms of the Equity Plan. The Shares shall vest and the
restrictions thereon lapse, subject to your continued employment on the
applicable dates as follows: 25% of the Shares on each of the first, second,
third and fourth anniversaries of the Date of Grant (full vesting occurring on
the fourth anniversary of the Date of Grant). The Shares shall be evidenced by
and subject to the terms of the Company’s form restricted stock agreement, which
will be sent to you separately.
     3. Change of Control. Notwithstanding the foregoing, at any time after the
first anniversary of a Change of Control (as defined in the Equity Plan), you
may resign, in which case: (a) this stock option grant will remain outstanding
and continue to vest as if you had remained in the employ of the

 



--------------------------------------------------------------------------------



 



Company until the second anniversary of the resignation, or until the expiration
of its original term if sooner, and (b) that portion of this restricted share
grant that would have vested within two years of the resignation shall
accelerate to the date of resignation. In addition, if you are terminated
“without cause” or resign for “good reason” (as those terms are defined in Annex
A hereto, except that changes in your duties, title or responsibilities that are
solely attributable to the Change of Control shall not trigger “good reason” for
termination) within 12 months after a Change of Control, (a) this stock option
grant will remain outstanding and continue to vest as if you remained in the
employ of WebMD through the third anniversary of the Change of Control, or until
the expiration of its original term if sooner, and (b) that portion of this
restricted share grant that would have vested through the third anniversary of
the Change of Control shall accelerate to the date of termination.
     You acknowledge that you continue to be bound by, and you hereby reaffirm
your obligations under the Trade Secret & Proprietary Information Agreement and
the restrictive covenant agreements you have signed in connection with your
employment, including those annexed as part of your equity agreements, and in
consideration of the foregoing, you agree to extend the terms of your existing
non-competition and non-solicitation obligations to two (2) years following your
termination of employment following a Change in Control under circumstances
described in Section 3 above.
     Defined terms will have the meaning ascribed to them in the Employment
Agreement, unless separately defined herein. Except as set forth herein, the
Employment Agreement remains in full force and effect.
WebMD Health Corp.

     
/s/ Lewis H. Leicher
 
   
By: Lewis H. Leicher
   
Title: Senior Vice President
   

Agreed to:

     
/s/ Wayne Gattinella
 
   
Wayne Gattinella
   

2



--------------------------------------------------------------------------------



 



ANNEX A
DEFINITIONS
“ Cause ” shall mean any of the following:
(i) your willful failure to perform your duties following written notice from
the Company detailing the specific acts and a thirty (30) day period of time to
remedy such failure;
(ii) any willful misconduct, violence or threat of violence that is injurious to
the Company in a material respect or any misconduct relating to your business
affairs, at any time, which shall demonstrably reflect negatively upon the
Company or otherwise impair or impede its operations or reputation in any
material respect;
(iii) your breach of a material Company policy, which breach is not remedied (if
susceptible to remedy) following written notice by the Company detailing the
specific breach and a thirty (30) day period of time to remedy such breach;
(iv) any material breach by you of the Employment Agreement or the Trade Secret
and Proprietary Information Agreement, which breach is not remedied (if
susceptible to remedy) following written notice by the Company or its designee
detailing the specific breach and a thirty (30) day period of time to remedy
such breach; and
(v) your conviction of a felony in respect of a dishonest or fraudulent act or
other crime of moral turpitude.
“Good Reason” means any of the following conditions or events that remain in
effect 30 days after written notice is provided by you to the Company detailing
such condition or event (i) any reduction in your base salary, (ii) a material
reduction in your authority with the Company, and (iii) any material breach by
the Company of the Employment Agreement.

 